Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  May 3, 2019                                                                                       Bridget M. McCormack,
                                                                                                                   Chief Justice

                                                                                                          David F. Viviano,
                                                                                                          Chief Justice Pro Tem
  159451(62)
                                                                                                        Stephen J. Markman
                                                                                                             Brian K. Zahra
  COLLEEN BODNAR, GREG BOZIMOWSKI,                                                                     Richard H. Bernstein
                                                                                                       Elizabeth T. Clement
  CAROL BURKE, GLENDA CALVIN, KEVIN                                                                    Megan K. Cavanagh,
  CARDWELL, LESLIE CARDWELL, ANDREA                                                                                     Justices
  CHELOTTI, JANA CHRUMKA, JOHN
  CIROCCO, CECILIA DURONIO, SHARON
  ESGUERRA, MARIANNA FLATT, MARIA
  GAMBLE, CHERYL ROBB-GENEVICH, KIM
  GLANDA, BECCA GRAHAM, MARY
  MARGARET GULOWSKI, ANGELIQUE
  GWIN, CHRISTYNE ISON, STEVE KISH,
  HEATHER KWIATKOWSKI, ROBERT LOSEY,
  KATHLEEN MCNELIS, JESSICA MAST, GREG
  O’DELL, OSCAR ONG, CHRISTINA POTKAY,
  KIMBERLY RAFFLER, BRUCE REED, NANCY
  RICHARDS, KSENIA SCEKIC, SARAH SIMS,
  CINDY THORNE, KELLY TRETHEWEY,
  YOLANDA WILKINS, MARIE WILLIAMS,
  SHEILA WILLIAMSON, KENNETH ANDREW
  WILLARD, and RUTHANNE WIRTH,
            Plaintiffs-Appellants,
                                                                    SC: 159451
  v                                                                 COA: 337615
                                                                    Oakland CC: 2016-152330-CB
  ST. JOHN PROVIDENCE, INC., and
  ASCENSION HEALTH,
             Defendants-Appellees.
  _________________________________________/

          On order of the Chief Justice, the motion of defendants-appellees to extend the time
  for filing their answer to the application for leave to appeal is GRANTED. The answer
  will be accepted as timely filed if submitted on or before June 11, 2019.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                   May 3, 2019
                                                                               Clerk